BUFFINGTON, Circuit Judge.
In this case the complainant charges infringement of letters patent No. 800,131, granted September 26, 1905, to Arthur J. Baldwin, for a machine for making wire-glass, and patent No. 847,637, granted March 19, 1907, for a method of making wire-glass. The machine patent is for a structure so near akin to the respondent’s table-roll machine, which we have considered in an opinion filed herewith, in a case between these same parties, that, if we are correct in our estimate of that machine, this patent is void for lack of patentable novelty.
As to the method patent, we are clear that, in view of the patents of Schmertz, Appert, and Shuman, it lacks patentable novelty.
Bet a decree be drawn accordingly dismissing the bill.